Case 17-34650        Doc 34     Filed 12/10/18     Entered 12/10/18 12:33:17          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-34650
         Jason W O'Brien
         Shannon M O'Brien
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/20/2017.

         2) The plan was confirmed on 04/13/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/29/2018.

         5) The case was dismissed on 10/05/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,354.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-34650       Doc 34      Filed 12/10/18    Entered 12/10/18 12:33:17                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor             $4,275.00
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                    $4,275.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,720.95
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $243.70
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,964.65

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ABSOLUTE RESOLUTIONS INVESTME Unsecured             NA       9,667.35         9,667.35           0.00       0.00
 AMERICREDIT FINANCIAL DBA GM F Secured             0.00          0.00             0.00           0.00       0.00
 DISCOVER BANK                  Unsecured      1,221.00       1,221.53         1,221.53           0.00       0.00
 EXETER FINANCE CORP            Secured             0.00          0.00             0.00           0.00       0.00
 INTERNAL REVENUE SERVICE       Priority       3,204.00            NA               NA            0.00       0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured         856.00        856.49           856.49           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured         854.00        854.11           854.11           0.00       0.00
 MID AMERICA BANK & TRUST       Unsecured         461.00        490.93           490.93           0.00       0.00
 MID AMERICA BANK & TRUST       Unsecured         445.00        463.26           463.26           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          881.00        880.86           880.86           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured       2,936.00       2,936.12         2,936.12           0.00       0.00
 NATIONAL CREDIT ADJUSTERS      Unsecured      2,391.00       2,391.90         2,391.90           0.00       0.00
 OPPORTUNITY FINANCIAL LLC      Unsecured      2,243.00       2,468.36         2,468.36           0.00       0.00
 OPPORTUNITY FINANCIAL LLC      Unsecured      3,779.00       4,391.79         4,391.79           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      1,920.00       1,919.93         1,919.93           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      2,990.00       2,990.39         2,990.39           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      2,200.00       2,200.73         2,200.73           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      5,696.00       5,696.31         5,696.31           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      3,883.00       3,882.50         3,882.50           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      3,026.00       3,026.40         3,026.40           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      1,129.00       1,129.44         1,129.44           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         527.00        527.01           527.01           0.00       0.00
 QUANTUM3 GROUP                 Unsecured            NA     20,056.46        20,056.46            0.00       0.00
 QUANTUM3 GROUP                 Unsecured            NA       1,585.33         1,585.33           0.00       0.00
 QUANTUM3 GROUP                 Unsecured            NA       3,229.17         3,229.17           0.00       0.00
 QUANTUM3 GROUP                 Unsecured            NA     11,961.94        11,961.94            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-34650     Doc 34        Filed 12/10/18    Entered 12/10/18 12:33:17                 Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim         Claim        Principal       Int.
 Name                               Class   Scheduled        Asserted      Allowed         Paid          Paid
 QUANTUM3 GROUP                 Unsecured         289.00          334.01        334.01           0.00        0.00
 QUANTUM3 GROUP                 Unsecured      1,383.00         1,453.02      1,453.02           0.00        0.00
 SANTANDER CONSUMER USA DBA C   Unsecured           0.00        3,377.38      3,377.38           0.00        0.00
 TD RETAIL CARD SVCS            Secured        2,358.00         2,358.00      2,358.00        301.39         8.96
 TD RETAIL CARD SVCS            Unsecured            NA           589.66        589.66           0.00        0.00
 US DEPARTMENT OF EDUCATION     Unsecured           0.00            0.00          0.00           0.00        0.00
 WELLS FARGO HOME MORTGAGE      Secured           380.32          380.32        380.32           0.00        0.00
 WELLS FARGO HOME MORTGAGE      Secured             0.00            0.00          0.00           0.00        0.00


 Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00                 $0.00
       Mortgage Arrearage                                    $380.32               $0.00                 $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00                 $0.00
       All Other Secured                                   $2,358.00             $301.39                 $8.96
 TOTAL SECURED:                                            $2,738.32             $301.39                 $8.96

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                $0.00                $0.00
        Domestic Support Ongoing                               $0.00                $0.00                $0.00
        All Other Priority                                     $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                               $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                           $90,582.38                   $0.00                $0.00


 Disbursements:

        Expenses of Administration                              $3,964.65
        Disbursements to Creditors                                $310.35

 TOTAL DISBURSEMENTS :                                                                           $4,275.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-34650        Doc 34      Filed 12/10/18     Entered 12/10/18 12:33:17            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
